Citation Nr: 0710533	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  05-18 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for manic depression.

2.  Entitlement to service connection for paranoid 
schizophrenia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  

The veteran originally filed a claim for entitlement to 
service connection for paranoid schizophrenia in April 1999.  
The record does not show that the veteran was provided notice 
of his appellate rights.  38 C.F.R. § 3.103(b) (2006).  Thus, 
the issue before the Board is for entitlement to service 
connection for the claimed condition, and not whether new and 
material evidence has been received to reopen a previously 
disallowed claim.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's service medical records are negative for 
complaints, treatment, or diagnoses of manic depression 
during service and the competent medical evidence of record 
does not otherwise link manic depression to an incident in 
the veteran's active duty service.

3.  The veteran's service medical records are negative for 
complaints, treatment, or diagnoses of paranoid schizophrenia 
during service and the competent medical evidence of record 
does not otherwise link paranoid schizophrenia to an incident 
in the veteran's active duty service.






CONCLUSIONS OF LAW

1.  Manic depression was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 
& Supp. 2005); 38 C.F.R §§ 3.159, 3.303 (2006).  

2.  Paranoid schizophrenia was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated January 2004, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claims, 
including which portion of the information and evidence 
necessary to substantiate the claims was to be provided by 
the veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also essentially requested 
that the veteran send any evidence in his possession that 
pertained to the claim.   

A review of the record shows that the VCAA notice did not 
include the elements of the degree of disability or the 
effective date of disability.  For reasons discussed more 
fully below, the Board concludes that the preponderance of 
the evidence is against the appellant's claims for service 
connection.  Thus, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot. 

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records and VA Medical Center (VAMC) treatment records.  In 
correspondence dated in December 2003, the veteran informed 
VA that all of the treatment he received had been at the 
Minneapolis VAMC and that he had no private medical records 
to submit.  The veteran has not made the RO or the Board 
aware of any other evidence relevant to his appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claim.  Accordingly, the Board will proceed with appellate 
review.

Legal Criteria 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Analysis

The veteran contends that he currently suffers from paranoid 
schizophrenia and manic depression and that the disorders 
began during his active duty service.  Through various 
correspondence submitted throughout the course of this 
appeal, the veteran has maintained that he was treated for 
these conditions while in service.  The veteran also claimed 
that he began to hear voices in his head when he was 
stationed in Germany.  

The veteran's service medical records failed to confirm his 
contentions.  The service medical records showed that the 
veteran received treatment for alcohol abuse, but did not 
reflect treatment, complaints, or diagnoses of schizophrenia 
or depression.  

There is also no medical evidence linking any current 
psychiatric disorder to an incident in service.  The Board 
reviewed treatment records from the VAMC in Minneapolis, 
Minnesota.  These treatment records showed diagnoses of 
depression and schizophrenia.  Nothing in these treatment 
records, however, linked any of these conditions to an 
incident in service.  Service connection cannot be granted 
without evidence medically linking the claimed condition to 
an incident in service.  Pond, 12 Vet. App. at 346.  

Regarding the veteran's statements that his manic depression 
and paranoid schizophrenia are linked to service, the Board 
is unable to accept these as determinative.  The veteran, as 
a lay person, is not competent to render a medical opinion 
regarding the etiology of his psychiatric disorder.  
Espiritu, 2 Vet. App. at 494-95 (1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied.  38 U.S.C.A. 5107(b) (2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 


ORDER

1.  Service connection for manic depression is denied.

2.  Service connection for paranoid schizophrenia is denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


